Butler App. No. CA2006-05-123, 2007-Ohio-592. On review of order certifying a conflict. The court determines that a conflict exists. The parties are to brief the issue stated at page 3 of the court of appeals’ Entry filed March 22, 2007:
“Whether the definition of ’insured’ as ’any other person occupying your covered auto who is not a named insured or insured family member for uninsured motorist’s coverage under another policy’ is ambiguous and should be construed against the insurer to provide coverage for a permissive operator of a covered vehicle who is not a named insured or insured family member.”
O’Donnell, J., dissents.
The conflict case is Safeco Ins. v. Motorists Mut. Ins. Co., Cuyahoga App. No. 86124, 2006-Ohio-2063.